Dismissed and Memorandum Opinion filed January 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00879-CV
                                    ____________

                             JOEY MORALES, Appellant

                                            V.

     GEOPHYSICAL EXPLORER, LTD., GREG BRANNON AND GLOBAL
              GEOPHYSICAL SERVICES, INC., Appellees


                       On Appeal from the 157th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-52365


                     MEMORANDUM                      OPINION

      This is an appeal from a judgment signed August 5, 2011. The notice of appeal was
filed on October 5, 2011. To date, our records show that appellant has neither established
indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of
appeals); Tex. Gov’t Code Ann. § 51.207 (Vernon 2005) (same).

      On December 15, 2011, this court ordered appellant to pay the appellate filing fee
on or before December 30, 2011, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to
comply with notice from clerk requiring response or other action within specified time).


                                         PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                            2